Citation Nr: 9903155	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-50 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an indebtedness to VA of $5,872.63 charged to the 
appellant for an overpayment of compensation dependency 
allowance is a valid debt.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from September 1968 to June 
1970.

This appeal is from a March 1996 determination by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) that found the debt in question to be 
valid.  The Board remanded that issue in September 1997 for 
further development, which has been accomplished.  It is 
ready for Board review of the issue on appeal.

The Board also notified the RO in the previous remand that 
the veteran's representative had, in the March 1997 Informal 
Brief of Appellant in Appealed Case, stated the issue as 
entitlement to waiver of repayment of the indebtedness.  This 
issue was not, and is not, on appeal, but the RO should take 
whatever action may be appropriate with respect to the 
representative's request for waiver of repayment of the 
indebtedness of $5,872.63 for overpayment of compensation 
dependency benefits.

While this case was in remand status, the Committee on 
Waivers and Compromises considered and denied a request for 
waiver of repayment of an entirely different indebtedness 
($4,401.87) arising at a later period of time than the 
indebtedness here in issue.  The Committee notified the 
veteran of the denial of waiver of repayment of that 
indebtedness by letter dated November 28, 1997.  The 
veteran's local representative filed a Statement of 
Accredited Representation in Appealed Case in April 1998, in 
which the representative stated, on page 3, "We ask that our 
above comments be accepted as any required reply to disagree 
with the waiver denial decision."  (Emphasis supplied.)

The issue of entitlement to waiver of overpayment of the 
indebtedness of $4,401.87 is not related to the issue on 
appeal in this case, as it arises from an entirely different 
indebtedness.  That issue is referred to the RO for 
consideration of the representative's apparent notice of 
disagreement with denial of waiver of that overpayment, and 
such other action as may be appropriate.


FINDINGS OF FACT

1.  Before July 1, 1992, VA informed and the appellant 
possessed information that entitlement to payment of 
additional compensation for his dependents was predicated on 
his having dependents, and he was required to inform VA of 
any change in the number and status of his dependents.

2.  Before July 1, 1992, VA informed and the appellant 
possessed information that receipt of compensation payments 
to which he was not entitled would cause an overpayment in 
his compensation payments, and the overpayment would 
constitute a debt he owed to VA.

3.  The appellant and his wife were divorced in June 1992.

4.  VA informed the appellant in December 1992 that his 
compensation award included additional payments for his wife 
and child, that he must notify VA immediately of any change 
in the number or status of his dependents, and failure to do 
so promptly would result in an overpayment in his account.

5.  The appellant notified the RO on July 20, 1993, that he 
was divorced as of June 30, 1993 [sic].

6.  The continued receipt of dependency allowance following 
his June 1992 divorce constituted an act of commission 
resulting in an overpayment of disability compensation.

7.  VA notified the appellant by letter of August 6, 1993, of 
a proposal to reduce his compensation payments in 60 days, 
effective July 1, 1993, setting forth actions he could take 
to suspend, delay, or expedite the proposal, and the possible 
consequences of each action.

9.  The appellant remarried in January 1996.

10.  The appellant received and kept a compensation allowance 
for dependents for a period of time during which he did not 
have dependents or entitlement to additional compensation for 
dependents, from July 1, 1992, to January 31, 1996.

11.  An audit of the assessed overpayment shows entitlement 
to benefits in the amount of $76,064 during the period in 
question, and receipt of $81,936.63.  The amount received in 
excess of the amount of entitlement is $5,872.63.


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits paid 
on account of dependents in the amount of $5,872.63 for the 
period July 1, 1992, through January 31, 1996, was not due to 
error solely on the part of VA, and the overpayment is a 
valid indebtedness.  38 U.S.C.A. §§ 5112(a), (b)(2), (10) 
(West 1991); 38 C.F.R. §§ 3.500(a), (b)(1), 3.501(d)(2) 
(1998).

2.  The amount of the indebtedness ($5,872.63) for 
overpayment of additional disability compensation for 
dependents from July 1, 1992, through January 31, 1996, is 
correct.  38 U.S.C.A. §§ 1114, 1115, 1134, 1135 (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In August 1990, VA awarded the appellant an increase in 
disability compensation from the 10 percent to the 60 percent 
rate.  A VA letter of June 28, 1991, VA informed the 
appellant that he must provide certain information in support 
of his claim for benefits for his dependents.  The letter 
showed enclosure of VA Form 21-8764 (Disability Compensation 
Award Attachment Important Information) in the mailing.  The 
form advised that he may be entitled to additional 
compensation for a spouse and children.  It further informed 
him that his payments could be affected by a change in the 
status of his dependents, of which he must promptly advise 
VA.

In a rating of February 1992, the veteran was found entitled 
to a total disability evaluation based on individual 
unemployability, effective September 20, 1991.  In October 
1992, the veteran's representative submitted a copy of a 
marriage certificate of the veteran and birth certificate of 
a step-child, showing marriage of the veteran in October 1987 
and requesting that dependency be established.  In December 
1992, VA notified the appellant of amendments to his 
compensation payments, including additional benefits for his 
spouse and child.  The letter stated, "[y]ou must notify us 
immediately if there is any change in the number or status of 
your dependents.  Failure to promptly notify the VA of a 
dependency change will result in the creation of an 
overpayment in your account."  The mailing enclosed VA Form 
21-8764.  A Compensation and Pension Award document of 
December 1992 showed VA paid the appellant's compensation by 
direct deposit to a bank account.

On July 20, 1993, the appellant telephoned the RO and 
informed a veterans benefits counselor of his divorce on June 
30, 1993 [sic].  He requested removal of his dependents from 
his compensation award.

By letter of August 6, 1993, the RO notified the appellant of 
its proposal to reduce his disability compensation payments 
effective July 1, 1993, because of evidence showing a change 
in his marital and dependency status.  The letter informed 
the appellant of a 60-day delay in the reduction, during 
which time he could submit evidence opposing the reduction, 
with certain results, or he could expedite the reduction by 
informing the RO of his agreement.  The letter further 
informed the appellant that ongoing acceptance of payments 
until the date of reduction, should the reduction become 
effective, would cause an overpayment in his compensation 
account.

In June 1994, the veteran's representative filed a claim on 
behalf of the veteran, alleging that he had not been paid a 
clothing allowance during 1993 and asking that it be verified 
and paid.

Compensation award documents of record reveal the RO did not 
reduce the monthly compensation payments as it had informed 
the appellant would be done.  In January 1996, the appellant 
applied for a compensation allowance for his dependent 
spouse.  He submitted a VA Declaration of Marital Status 
stating his divorce effective June 30, 1992.  He also 
submitted a copy of a January 1996 Florida Application to 
Marry.  It showed the appellant's previous marriage ended by 
divorce June 30, 1992.

February 1, 1996, the RO informed the appellant by letter 
that it was reducing his compensation payments effective July 
1, 1992, the first day of the month following his June 1992 
divorce, based on his verification of divorce that date.  The 
letter also informed the appellant of the possibility that 
payment of the dependency allowance had created an 
overpayment of benefits, and if so, he would soon be informed 
of the amount and how to arrange to repay it.

By letter of February 15, 1996, the VA Debt Management Center 
informed the appellant that he owed VA $5,872.63.  The letter 
informed the appellant he could dispute the debt if he 
believed he did not owe it or he felt the amount was 
incorrect.  He was told that he also had the right to request 
a waiver.  In a statement of February 28, 1996, the 
appellant's representative asserted that the veteran believed 
his award had already been reduced and that he did not 
believe the overpayment was valid.

In his substantive appeal of November 1996, the appellant 
argued that VA was solely at fault for the creation of the 
overpayment, because it resulted entirely from VA's 
administrative error.  He stated he had called VA in July 
1992 informing the RO of his June 1992 divorce.  He stated he 
called again in July 1993, informing VA of his June 1992 
divorce, and that he was told his compensation would be 
reduced.  He stated that VA had informed him by letter of 
August 1993 that VA would reduce his benefits in 60 days and 
that he would have to repay the additional benefits he 
received for that 60 day period.  He stated that he received 
his compensation payments by direct deposit, at VA's request, 
and was unaware that VA had not reduced his compensation, as 
he was informed it would be.  He argued that the only valid 
overpayment was for the 60 days following the notice of 
proposed discontinuance of the dependency allowance.  He 
argued he is not responsible for an overpayment otherwise 
resulting entirely from VA's administrative error.

In November 1997, VA performed an audit of the appellant's 
compensation account.  The audit revealed an overpayment from 
July 1, 1992, to January 31, 1996, of $5,872.63.  The amount 
of the overpayment was calculated by comparing the amount the 
veteran actually received in compensation benefits during the 
period in question with the amount to which he was entitled.  
The veteran received varying amounts, paid at the rate for a 
veteran rated totally disabled with two dependents until mid-
February 1994, the date of the step-child's 18th birthday, at 
which time the rate changed to that of a veteran with one 
dependent.  That amount was compared to the amount he should 
have received as a veteran rated totally disabled, with no 
dependents.  The amounts were itemized as follows:

7/1/92 to 11/30/92 @ $1849 = 	$ 9,245.00
12/1/92 to 11/30/93 @ $1904 =	$22,848.00
12/1/93 to 2/13/94 @ $1952 = 	$ 4,479.86
2/14/94 to 11/30/94 @ $1879 =	$17,975.77
12/1/94 to 11/30/95 @ $1930 =	$23,160.00
12/1/95 to 1/31/96 @ $1979 = 	$ 
3,958.00_______
		Total paid:		$81,936.63

7/1/92 to 11/30/92 @ $1680 =	$ 8,400.00
12/1/92 to 11/30/93 @ $1730 =	$20,760.00
12/1/93 to 11/30/94 @ $1774 = 
	$21,288.00
12/1/94 to 11/30/95 @ $1823 =	$21,876.00
12/1/95 to 1/31/96 @ $1870 = 	$ 
3,780.00________
		Total due:		$76,064.00

Total paid:	$81,936.63
Total due:	$76,064.00
Overpaid:	$  5,872.63

In a statement of May 1998, the appellant asserted that he 
did not know VA had not reduced his disability compensation 
in 1993.  He stated that because VA made his payments by 
direct deposit, he was not aware of the continued payment of 
a dependency allowance.  He argued that he had not reviewed 
his bank statements regarding the amount, and the statements 
did not reflect whether the benefit payments included a 
dependency allowance.


II.  Analysis

The veteran has challenged the validity of the indebtedness 
of $5,872.63.  A debt may be disputed on the basis that the 
debtor does not believe he owes the debt because it was 
charged against him improperly, or because he feels the 
amount is incorrect.  Both bases for challenge to the 
validity of the indebtedness will be addressed herein.

A.  Amount of the debt

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(j), 1115, 1134, 1135 (West 1991 & Supp. 1998).  The 
veteran was, at all times relevant to this issue, rated 100 
percent disabled by reason of individual unemployability, the 
rate of compensation for which is established at 38 U.S.C.A. 
§ 1114(j), as amended from time to time.  At all relevant 
times for this case, the rates of compensation changed, 
effective December 1 of each year.  See M21-1, Part I, 
Appendix B, Disability Compensation Rate Charts, changes 8, 
15, 18, 20, and 22.  In addition, he received additional 
compensation for a spouse and one child (from July 1, 1992, 
to February 13, 1994) and for a spouse from February 14, 
1994, to January 31, 1996 (the child being removed from 
dependency status as of the 18th birthday).

Pursuant to remand instructions, an accounting of the 
calculation of the debt was prepared.  It reflects that the 
veteran was paid a total of $81,936.63 during the time in 
question.  It itemizes the amount he should have been paid as 
a 100 percent disabled veteran without dependents for the 
same time period, which amounted to $76,064.  The difference 
between the amount he received and the amount he should have 
received is $ 5,872.63.  The Board finds no error in the 
calculation of the amount, and the veteran has not pointed to 
any error, and the amount of the debt is therefore correct.

B.  Whether the appellant owes the debt

The other basis on which a debtor may challenge the debt is 
that it is not validly assessed against him.  In this case, 
the appellant has asserted that he told VA in July 1992 of 
his divorce the previous month, and that he told VA again in 
July 1993.  He has contended that VA should have reduced his 
compensation amount within 60 days of the August 6, 1993, 
letter notifying him that his wife and step-child would be 
removed from his compensation award effective June 30, 1993 
[sic].  He has contended that he was unaware that he 
continued to receive additional benefits for the spouse and 
child, because the payments were made by direct deposit.

The law governing reduction in benefits provides:

  (a)  Except as otherwise specified in 
this section, the effective date of 
reduction or discontinuance of 
compensation, . . . shall be fixed in 
accordance with the facts found.
  (b)  The effective date of a reduction 
or discontinuance of compensation, . . . 
	(2)  by reason of . . . divorce of a 
dependent of a payee shall be the last 
day of the month in which such 
. . . divorce occurs; . . .
(9)  by reason of an erroneous award 
based on an act of commission or omission 
by the beneficiary, or with the 
beneficiary's knowledge, shall be the 
effective date of the award; and
	(10)  by reason of an erroneous 
award based solely on administrative 
error or error in judgment shall be the 
date of last payment.

38 U.S.C.A. § 5112 (West 1991).

The effective date of discontinuance of an award for a payee 
or dependent will be the earliest of several dates provided 
by regulation:

(b)  Error, payee's or administrative 
(38 U.S.C. 5112(b), (9), (10).  (1)  
Effective date of award or day preceding 
act, whichever is later, but not prior to 
the date entitlement ceased, on an 
erroneous award based on an act of 
commission or omission by a payee or with 
the payee's knowledge.
  (2)  Except as provided in paragraph 
(r) of this section, and § 501(e) and 
(g), date of last payment on an erroneous 
award based solely on administrative 
error or error in judgment.

38 C.F.R. § 3.500 (1998).

The effective date of discontinuance of compensation to a 
veteran because of divorce will be the last day of the month 
in which the divorce occurred, if the divorce occurred after 
October 1, 1982.  38 C.F.R. § 3.501(d)(2) (1998).

In Jordan v. Brown, 10 Vet. App. 171 (1997), the United 
States Court of Veterans Appeals (Court) addressed, in the 
context of a claim for waiver, the question of validity of an 
indebtedness resulting from the overpayment of dependency and 
indemnity compensation (DIC) to a veteran's widow who had 
remarried.  In that case, the appellant had been advised when 
benefits were awarded that her right to benefits would 
terminate if she remarried.  She remarried in 1984 and told 
VA of a name and address change thereafter.  She asserted 
that she had informed VA of her remarriage at the same time 
she told them of a name and address change.  There was no 
record, however, of her having informed VA of her remarriage 
until she responded to a marital status questionnaire sent to 
her in 1990.  Her benefits were then terminated, and an 
overpayment assessed.  During the period between her 
remarriage in 1984 and the termination of her benefits, VA 
had continued to send DIC checks to the appellant, who had 
cashed them.  The appellant averred she had neglected to read 
the rule, printed on the back of her initial award 
notification, telling her that she must return any benefit 
checks to VA uncashed in the event of her remarriage.  She 
averred that other facts provided reason for VA to have known 
it should have stopped sending her the checks that included 
the overpayment.  She argued that the debt was not valid 
because it arose solely from VA's administrative error.

The Court determined that the factual issue of whether the 
appellant had notified VA of her remarriage was immaterial.  
The Court found the appellant was not excused from knowing 
she was not entitled to keep the checks erroneously sent her.  
Having kept them, the overpayment did not arise solely from 
VA's administrative error.  The appellant had contributed to 
the creation of the debt and the debt was valid.  Jordan, 10 
Vet. App. at 174.

In the instant case, there is a factual inconsistency in the 
record regarding when the appellant informed VA about his 
divorce, and also about when he was divorced.  The July 1993 
report of contact records the reported date of divorce as 
June 1993.  All other evidence points to the divorce having 
been in June 1992, including the marriage certificate showing 
the appellant's remarriage to the same spouse in January 
1996.  The Board accepts the June 1992 divorce as factually 
correct, because that is the date shown on the subsequent 
marriage certificate and on the declaration of status of 
dependents.  

The appellant notified the RO in July 1993 of his divorce the 
previous year.  The Board does not find credible the 
appellant's assertion that he told the RO in July 1992 of his 
divorce.  There is no record of his having done so, which is 
not dispositive.  There is, however, a record of his 
representative having submitted, in October 1992, the 
marriage certificate and the birth certificate for the step-
child and asking that dependency be established 
retroactively.  Seeking to establish dependency status for a 
wife and child who are no longer the wife and child indicates 
an effort to obtain benefits to which one is not entitled and 
indicates the unlikelihood that the veteran had previously 
notified the RO of his divorce.  In December 1992, the 
veteran was notified of the amount of his compensation and 
that it included benefits for a spouse and child.  There is 
no record of his having taken any action to inform the RO of 
his divorce at that time.

The RO did initiate action to reduce the appellant's award 
following his July 1993 phone call advising the RO of his 
divorce.  It did not follow through and actually reduce his 
award.  It should have done so.  However, its failure to do 
so does not invalidate the resulting indebtedness.

The instant case is analogous to Jordan in point of law 
regarding validity of the overpayment debt.  The appellant 
was well familiar with the rules of entitlement to receipt of 
a dependency allowance as part of his disability 
compensation.  He had received multiple notices over the 
years bearing on his entitlement to the dependency allowance.  
The December 1992 notice explicitly informed him that receipt 
of the allowance and that a change in the status or number of 
his dependents would result in an overpayment.  He kept the 
awards, which was an act of commission.  38 C.F.R. 
§ 3.500(b)(1) (1998).  Whether he committed the act by error 
or intent is immaterial (except to the extent intent may 
implicate fraud, which is not at issue).  He asserts that he 
did not know he was receiving additional benefits, because 
his payments were made by direct deposit.  The Board finds 
that assertion to lack credibility.  The veteran was informed 
that he was receiving additional benefits for a spouse and 
child after his divorce.  His benefit amount was increased in 
December 1993.  It was decreased effective in February 1994, 
on the step-child's having attained the age of 18, and the 
veteran had been notified that that reduction would take 
place in the December 1992 notice letter.  Furthermore, there 
is other evidence of record indicating that the veteran 
tracked his benefits closely, in that he asserted that he had 
not been paid for a clothing allowance in 1993.

If the appellant received and kept the allowance for 
dependents he did not have by error rather than by intention, 
it was an error by the payee under the regulation.  Where an 
error by a payee contributed to creation of an overpayment, 
the overpayment did not result solely from VA error, 
consequently section 3.500(b)(2), which applies to erroneous 
awards based solely on administrative error, does not 
determine the date of discontinuance of payment of the 
benefit.  Jordan, 10 Vet. App. at 175.

The regulation governing the date of discontinuance of 
payments to veterans for dependents applies in this case.  
38 C.F.R. § 3.501(d).  That regulation and the regulation 
providing for the effective date of discontinuance for error, 
payee's or VA's, are both authorized by 38 U.S.C.A. 
§ 5112(b).  Consequently section 3.501(d) integrates with the 
rules distinguishing error by a payee from error solely by VA 
and is consistent with section 3.500(b).  The debt at issue 
did not result solely from VA's administrative error or error 
in judgment, and the debt was properly created for 
overpayment from July 1, 1992, to January 31, 1996.  


ORDER

An overpayment of compensation for dependency allowance of 
$5,872.63 created a valid debt of the appellant to VA in that 
amount.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 14 -


